Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. §121:

I. Claims 1-8, drawn to, a composition comprising at least one of a culture medium of Lactobacillus paracasei strain MG4272 or a cell-free supernatant of the strain, classified in Class C12N 2500/72.
II. Claim 9, drawn to, a method of treating an animal having a Gardnerella vaginalis infection comprising administering an effective amount of the composition of claim 1 or a composition containing a Lactobacillus paracasei MG4272 strain, classified in Class A61K 35/747.
III. Claim 10, drawn to, a method of treating an animal having a Candida albicans
infection comprising administering an effective amount of the composition of claim 1 or a composition containing a Lactobacillus paracasei MG4272 strain, classified in Class A61K 35/747.
IV. Claim 11, drawn to, a method of treating an animal having a vaginitis comprising administering an effective amount of the composition of claim 1 or a composition containing a Lactobacillus paracasei MG4272 strain, classified in Class A61K 35/747.

Inventions I and II, Inventions I and III, and Inventions I and IV are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP 806.05(h). In the instant case, the culture medium or cell-free supernatant of Lactobacillus paracasei MG4272 of Group I can be used in materially different treatment processes, such as those described in Groups II, III and IV. In addition, the methods of Groups II, III and IV for treating the disorders caused by Gardnerella vaginalis, Candida albicans, and vaginitis can be performed with other therapeutics, such as standard antibacterial or antifungal medications. Vaginitis can be caused by bacteria or fungus (i.e., Candida yeast), but also can be caused by non-infectious agents, such as chemicals. Therefore, vaginitis may also be treated eliminating the source of the chemical irritant.

Invention II, Invention III, and Invention IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP 806.05(j). In the instant case, the methods of Group II, III and IV are drawn to treating different types of infections, i.e., a bacterial infection, a fungal infection and a disorder (i.e., vaginitis) that can be caused by bacteria, fungus or a chemical irritant. Therefore, each of the different Lactobacillus paracasei MG4272 in order to effectively treat the disorder and/or may require additional therapeutic components for targeting the specific bacterial infection, the fungal infection or a chemical irritation, which would not overlap with the scope of each of other methods of treatment (e.g., a synthetic antibiotic, a synthetic fungicide, a skin emollient or elimination of the chemical irritant, respectively). Therefore, there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)  the inventions have acquired a separate status in the art in view of their different classification;
(b)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources or employing different search queries);
(d)  the prior art applicable to one invention would not likely be applicable to another invention;
(e)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112(a) paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §101, §102, §103 and §112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

In summary:
1) Applicant must elect one (1) Invention:  I or II or III or IV



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651